Citation Nr: 9909196	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-35 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by chest pain, to include whether it is a result 
of exposure to Agent Orange.

2.  Entitlement to service connection for disability 
manifested by joint pain, to include whether it is a result 
of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
August 1971, and from September 1971 to September 1974.  He 
served in Vietnam from January 1971 to January 1968 and from 
August 1970 to August 1971.  Service connection has been 
established for post-traumatic stress disorder, which has 
been rated as 100 percent disabling.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of the 
existence of any chronic disability related to herbicide 
(Agent Orange) exposure or any aspect of his military service 
to account of his complaints of chest pain.

2.  The veteran has not submitted competent evidence that 
joint pain is related to herbicide (Agent Orange) exposure or 
any aspect of his military service.


CONCLUSIONS OF LAW

1.  The appellants claim of entitlement to service connection 
for disability manifested by chest pain is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

2.  The appellants claim of entitlement to service connection 
for disability manifested by joint pain is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  Service medical records show that the 
veteran was seen in December 1968 for complaints of chest 
pain and pharyngitis was noted.  A February 1969 clinic 
record noted complaints of pain around the cardiac section of 
the diaphragm.  The impression was no pathology.  When seen 
for complaints of left upper chest pain in August 1969, 
physical examination and chest X-ray were negative.  In 
October 1972 the veteran complained of chest pain for 3 days.  
Examination was normal.  The chest pain complaints were 
repeated in November, and it was noted that the pain had been 
occurring for 3 years, at rest or with activity.  
Electrocardiographic (EKG) testing showed no abnormality, and 
the clinical impression on the test report was 
costochondritis.  A May 1973 record reveals complaints of 
pain with range of motion of the left wrist, present for 1-2 
years.  The impression was questionable arthritis pain.  The 
veteran was seen in November 1973 with complaints of chronic 
left chest pain.  Clinic evaluation in November 1973 noted a 
5 year history of a variety of pains in the left anterior 
chest and left lateral chest, worse with deep breathing, 
occurring 2-3 times per month.  The pain was sharp to dull 
and lasted only a split second.  For the last 2-3 months the 
pains occurred 2-3 times a day, often so severe he had to 
"double up on his knees."  Now the pain was as if his chest 
was splitting open.  Examination showed no pertinent 
abnormality.  The impression was chest pain, probably non-
organic.  TNG (nitroglycerin) was prescribed, with the 
veteran to keep a record.  In December he complained that the 
medication had no effect on the chest pain.  The TNG was 
discontinued.  Electrocardiographic testing was within normal 
limits.  When seen in May 1974 for a sore throat, the veteran 
denied any chest pain or other chest complaints.  He was seen 
for complaints of back pain in May, June, July, and August 
1974.  Separation examination in July 1974, including chest 
X-ray study, showed no chest disability, or joint disability.  

The veteran's original application for disability benefits in 
September 1974 was without any reference to chest paint or 
joint pain, other than the low back.  VA examination in 
November 1974, including chest and lumbar spine X-ray 
studies, showed no disability.

The veteran, in a letter dated in November 1994, reported 
that he has been continually sick since he left Vietnam, that 
he did not know then that he was suffering from Agent Orange 
sickness, and that he had continued to have chest pains, and 
pain in all of his joints, particularly his hips and legs.

Received in March 1995 were copies of VA clinic records dated 
in the 1990's.  In early October 1991 the veteran complained 
of chest pain.  DES (diffuse esophageal spasm) was suspected, 
"doubt cardiac."  He was to hold his beer and observe to 
see if it could be a manifestation of alcohol myopathy.  The 
veteran was seen in mid-October 1991, with a history of 
substernal chest pain, on follow-up of barium swallow. The 
swallow was normal.  The diagnosis was atypical chest pain.  
The veteran continued to be seen in 1992 for atypical chest 
pain.

A VA Bruce Protocol stress Thallium perfusion scan, in May 
1992, was normal.

The veteran, in mid-November 1993, complained that the chest 
pain occasionally radiated into the left shoulder and arm.  
The pain was said to be unrelated to meals or activity.  VA 
chest X-ray study, in November 1993, was unremarkable, with 
no evidence of acute intrathoracic process.

In August 1994 the veteran complained of right shoulder and 
hip pain for 2 months.  X-ray studies of the right shoulder 
and right hip, in August 1994, showed the shoulder to be 
normal, and a small spur on the lesser trochanter of the 
right hip, likely related to prior traumatic injury.  
Information recorded for clinical purposes, during 
psychological evaluation in August 1994, noted that after 
service the veteran raced cars until he had a bad wreck and 
stopped.  The veteran in February 1995, reported that he had 
severe chest pains spreading to his shoulders and legs.  The 
diagnostic impression was atypical chest pain.  

The veteran was accorded a VA rheumatology evaluation in June 
1995 for complaints of multiple migratory pains, mostly 
involving the muscles.  Reference was made to laboratory 
studies in February 1995.  Over the last year or so he had 
had pain in the left knee, right elbow, and occasionally the 
right hip, right neck, and left elbow.  All joints in the 
hands were worse in the morning, improved with pain pills, 
worse in damp weather.  He was unable to describe weakness of 
any sort.  Swelling of the left knee and hands was noted.  
The assessment was that he had seronegative polyarthritis of 
unknown etiology, with elevated CK (creatine kinase) test.  
Differentially, he had polymyositis with arthritis (however 
he was without signs of weakness), versus questionable 
seronegative RA (rheumatoid arthritis).

Chest X-ray studies and studies of both knees in September 
1995 revealed no evidence of active disease in the thorax, 
and limited bipartite left patella, otherwise unremarkable 
standing view of the knees.  Two views of the chest in 
October 1995 resulted in an impression of a band of density 
in the left lower lobe associated with a 1.5 cm (centimeter) 
ovoid density.  When seen at the rheumatology clinic in 
October 1995, for polyarthralgias, it was noted that he had 
synovitis of both elbows and left knee in June 1995.  The 
impression was polyarthralgias with history of elevated CPK 
(creatine phosphokinase), and ESR's (erythrocyte 
sedimentation rate), synovitis on previous exam.  There was a 
question of gout with increased U.A. (uric acid), beer 
intake.

The veteran was seen in October 1995, complaining of extreme 
chest pain.  The diagnostic impression was history of acute 
bronchitis, and chest wall pain.  

The report of a psychiatric examination in December 1995 
reflects that the veteran reported that a former common-law 
wife had shot him in the chest.  

A January 1996 progress note reported that the veteran was 
clinically diagnosed to have PM (polymyositis) in view of 
mild muscle weakness and increased CPK.  An EMG 
(electromyograph) was not consistent with the diagnosis.  It 
was recorded that "clinically/lab" diagnosis of PM 
inconsistent.

VA chest X-ray studies in February 1996, on follow-up from 
the October 1995 films, noted interval resolution of left 
pleural effusion and irregular region of atelectasis.  There 
was a small residual scar. 

A rheumatology clinic note, in April 1996, was to the effect 
that the veteran's weakness was getting worse, and the 
assessment was increased CK, up and down ESR, negative ANA 
(antinuclear antibody) and RF (rheumatoid factor), normal 
EMG, myalgia's, and history of excessive ETOH (alcohol) 
intake.  The examiner doubted rheumatologic disease, consider 
muscle enzyme deficiency.  

Neurological evaluation in May 1996 noted a history of 
progressive muscle and joint pain, and weakness.  The veteran 
stated that for 2 years the pain involved both elbows, and 
the left knee.  The pain was described as constant and sharp.  
Occasionally his left knee would give out and he required a 
cane.  Occasional shortness of breath required an inhaler.  
Reference was also made to pain in the left arm and low back.  
The assessment was complaints of progressive back pain and 
joint pain of legs and arms with swelling; referred from 
rheumatology for possible myopathy.  Veteran with elevated 
CPK and sedimentation rate but normal EMG -- etiology unclear 
at this time.

Received in June 1996 was a poor quality copy of pulmonary 
function testing for the veteran, of uncertain date.  Hand 
written on the form was a notation that there was no sign of 
obstructive disease or restrictive disease.  

A letter from two physicians at the Medical University of 
South Carolina (MUSC), to a VA neurologist, dated June 3, 
1996, noted that the veteran had been referred by a physician 
at a VA medical center for assessment of muscle pain and 
weakness.  It was recorded that the veteran's complaints 
dated back to when he was 20 years old and had episodes of 
chest pain which could happen at rest, and investigation by 
EKG had shown no cardiac disease.  In the past 4 years he was 
having pain in the muscles of his upper and lower limbs, more 
marked in the right upper and left lower limb muscles.  The 
pains "may be" worsened after exercise.  He also felt 
generally weak and had been unable to carry a full shopping 
bag with groceries for about 1 year.  The veteran was fully 
ambulatory, felt very stiff in the morning and 30 minutes 
would pass before he could walk normally.  Shortness of 
breath and wheezing, treated with inhaler and bronchodilator 
was noted, with no other pertinent complaints.  Following 
laboratory studies and physical examination, the impressions 
were muscle weakness, unknown origin, and sensory 
polyneuropathy.  He was to be reviewed in the MDA (motor 
discriminative acuity) clinic in 3 weeks and scheduled test 
results would be considered.  An MDA outpatient note from the 
same two physicians at MUSC, dated in August 1996, noted 
laboratory test results, nerve conduction studies, needle EMG 
examination and physical examination.  The impression was 
muscle weakness and pain probably Baker's muscular dystrophy.  
It was noted that the veteran declined a muscle biopsy, and a 
DNA (deoxyribonucleic acid) analysis for Baker's muscular 
dystrophy was requested.  

VA outpatient clinic records from August to December 1996 
show ongoing complaints, with right biceps tendonitis in 
October 1996, and in December, complaints of pain in the left 
knee, right elbow and back, and no clear neurological 
explanation for pain.

The veteran provided testimony at a hearing before the RO in 
April 1997.  He believed that his exposure to Agent Orange in 
Vietnam had a lot to do with his mental and physical 
condition.  He described his chest pain as always in the 
middle of his chest.  He noted that he was on inhalers 
because his left lung was bad.  The pain in his joints, 
including his hips and legs, was constant, and he had to take 
medication for his right shoulder.  From the waist down his 
legs would go numb and he used a cane to walk.

When the veteran provided testimony at a hearing before a 
member of the Board in April 1998, he reported that VA 
doctors could not find much unusual in regard to his chest 
and joint pains.  Private doctors found high CPK level, and 
X-ray evidence of deterioration of his hips joints and spine.  
He noted that his blood pressure medication did not control 
his chest pain, and described his pain and problems below the 
waist.  The veteran had been to MUSC for joint and chest wall 
aches and pains.  They found that his CPK level was unusually 
high and that an enzyme that the muscles created was leaking 
into his blood stream.  He discussed his history of joint and 
chest pain with doctors, and most doctors didn't really give 
him a diagnosis.  When asked if he thought his high blood 
pressure may be the cause of his chest pain, the veteran 
answered, "I think so,"  The veteran was informed by the 
hearing chairman, and his representative, that some sort of 
opinion which would link his current symptoms to the 
military, or to exposure to Agent Orange, or to symptoms 
experienced in the military was required.

Received in October 1998 were copies of VA, service, and 
private medical records, most of which were duplicative of 
records already in file.  VA X-ray study of the veteran's low 
back in September 1990 did not reveal any abnormality, and 
there was no evidence of active disease of the mediastinum, 
lungs, or pleura.  A private radiological assessment of the 
veteran's hips, in February 1998, showed bilateral 
osteoarthritis change, right greater than left.  Studies of 
the lumbar spine, also in February, showed mild degenerative 
disc disease at the L3-L4 level without other evidence of 
abnormality.  

Received in November 1998 were copies of medical records 
associated with the veteran's claim for SSA benefits.  Most 
of the records were duplicative or redundant of material in 
file, or not germane to the issues.  A private disability 
examination in August 1995 resulted in a diagnosis of 
probable generalized osteoarthritis, mild.

Analysis.  The law provides that service connection may be 
granted for a disability which is shown to have been incurred 
in or aggravated by active military service.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 1998).  VA regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (1997)

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant present 
evidence that the claim is well grounded.  Under the law, it 
is the obligation of the person applying for benefits to come 
forward with a well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established a 
three-pronged test to determine whether a claim is well 
grounded.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be competent evidence of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence or the legal presumption that 
certain disabilities manifest within certain periods are 
related to service).  Grottveit v. Brown, 5 Vet. App. 91, 93; 
Lathan v. Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded.  Id.

Additional rules of law pertaining specifically to claims of 
service connection for disabilities due to exposure to 
herbicide agents are applicable in this case.  See 
38 U.S.C.A. § 1116 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).  A herbicide agent is a chemical in a 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i) (1998). 

VA regulations specify that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases will be considered service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneiform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancers 
of the lung, bronchus, larynx, or trachea), and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (1998).  These diseases shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, or other acneiform 
disease consistent with chloracne, and porphyria cutanea 
tarda shall have become manifest to a degree of 10 percent or 
more within a year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to a 
herbicide agent during active military, naval or air service.  
38 C.F.R. § 3.307(a)(6)(2) (1998).  For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e) 
Note 2 (1998).  38 C.F.R. § 3.307(a)(6)(2) has been amended 
to provide a one-year manifestation period from the date of 
the last exposure for acute and subacute peripheral 
neuropathy.

The Secretary of Veterans Affairs (Secretary) formally 
announced in the Federal Register on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted."  59 Fed. Reg. 341 (1994).  However, the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) subsequently determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (1994).

In this case, the veteran had qualifying service in Vietnam.  
However, whether he currently has a disorder related to Agent 
Orange exposure is a question which requires a medical 
diagnosis.  Grottveit, Id.  The chest pain and the joint pain 
for which service connection is claimed do not fall within 
any of the categories of presumptive disabilities listed in 
the regulations.  Therefore, the presumption in favor of 
service connection is not applicable to either of the claimed 
conditions.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Under Combee, the veteran may still establish service 
connection if either a disability manifested by chest pain or 
a disability manifested by joint pain is shown to be related 
to Agent Orange exposure in service or to any other incident 
of service.  A conclusion to that effect requires a medical 
diagnosis of a chronic disability and a medical opinion which 
tends to link the diagnosed condition to an incident of 
military service, to include in-service exposure to Agent 
Orange.  The Court has held that where an issue involves 
medical diagnosis or medical causation, competent medical 
evidence is necessary to establish a well-grounded claim.  
Grottveit, Id.  See also Brock v. Brown, 10 Vet. App. 155 
(1997) with regard to the requirements for a well-grounded 
Agent Orange claim.

The record contains no medical evidence specifically stating 
that the conditions for which service connection is sought 
are related to the veteran's military service, to include an 
exposure therein to Agent Orange.  The veteran has made 
allegations to that effect, but he has submitted no medical 
evidence which documents a nexus between his chest pain and 
his joint pain and Agent Orange exposure.  

The Board also points out that the chest pain complaints in 
service are different from those now voiced.  In service the 
left upper chest pain was sharp, intermittent, and non-
radiating.  In 1991 the veteran described the pain as 
migrating and burning.  His complaints in 1993 were that the 
pain radiated into his left shoulder and arm.  Since then the 
complaints have been more generalized, involving various 
joints and muscles.  Clearly, the complaints now are 
different than the complaints registered in service.  No 
cardiac or pulmonary abnormality to account for the chest 
pain was found in service and no cardiac pathology has been 
identified after service.  Prior to 1995 no lung problems 
were found, but in October 1995 density in the left lower 
lung lobe was noted, and subsequently a small scar.  The 
veteran is currently reported to have shortness of breath and 
use inhalers and dilators, apparently arising from the 
problem in 1995, more than 2 decades after service.  Whatever 
the basis for this respiratory problem, the veteran has not 
shown that it is the basis for his chest pain complaints, or 
is otherwise related in any manner to his military service.  
There has been no diagnosis of lung cancer or alveolar soft 
part sarcoma, and there is no medical opinion that any 
pathology identified post-service is related to service or 
any incident thereof.  In passing the Board notes that the 
veteran did not provide any medical material associated with 
the reported gunshot wound to the chest.

With regard to the appellant's claim of entitlement to 
service connection for disability manifested by joint pain, 
the appellant contends that his joint pain is related to 
Agent Orange exposure.  As pointed out above, as a lay 
person, he is not competent to provide a link between the 
post-service symptoms and his active military duty, as this 
is a question of medical causation.  See Grottveit.  Note 
that the approach in this claim, by the veteran and followed 
by the Board, is that the joint pain is a generalized 
comprehensive problem, and not one related to any individual 
joint or joints.  In this regard the veteran filed a separate 
claim for low back disability, manifested by disc disease, 
based on complaints in service, and recent X-ray studies show 
arthritis in the hips but no generalized arthritis disorder 
has been diagnosed.  

The record does not show generalized complaints of joint pain 
in service.  The low back complaints have been treated in a 
past claim for service connection for low back disability, 
and the left knee complaint in 1968 was apparently acute and 
resolved.  In the 1990's the veteran developed joint pains 
and muscular weakness, symptoms never reported in service.  
Diagnoses advanced for his post-service joint pain complaints 
include seronegative polyarthritis of unknown etiology, 
questionable seronegative RA, and questionable gout.  X-ray 
studies have shown arthritis of the hips, with no medical 
evidence of a relationship to service.  In regard to the 
muscle complaints, polymyositis, and more recently, muscle 
weakness and pain probably Baker's muscular dystrophy, have 
been proposed.  There have also been diagnoses of synovitis 
and tendonitis.  The above possible diagnoses have not been 
confirmed with any certainty.  No possible diagnosis has been 
associated with service, and none is on the list of 
presumptive diseases associated with exposure to certain 
herbicide agents.

Even if the Board were to concede that the first element of a 
well-grounded claim had been satisfied, that is, that there 
is competent medical evidence of current disability 
manifested by joint pain, the second and third elements still 
remain unfulfilled.  In this case, the record plainly lacks 
competent medical evidence of a casual link between such any 
post-service joint disability and disease or injury of 
service origins.  Absent these elements, the claim is not 
well grounded.  Chelte v. Brown, 10 Vet. App. 268 (1997).  

The Board notes that nothing in this decision would preclude 
the veteran from reapplying for service connection in the 
future with competent evidence of a current disability 
manifested by chest pains and joint pains, and of a link 
between such a disability and service.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


ORDER

As the appellant has not submitted a well-grounded claim for 
entitlement to service connection for disability manifested 
by chest pain, including Agent Orange exposure, this appeal 
is denied.

As the appellant has not submitted a well-grounded claim for 
entitlement to service connection for disability manifested 
by joint pain, including Agent Orange exposure, this appeal 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


